

Exhibit 10.3




EXECUTIVE EMPLOYMENT AGREEMENT




This Agreement is made as of ______________ between Constellation Brands, Inc.,
a Delaware corporation (“Constellation”), and ______________________
(“Executive”).


Executive has contributed substantially to the growth and success of
Constellation. Accordingly, Constellation desires to retain Executive’s services
as set forth in the Agreement and to provide the necessary consideration to
assure such services.


Constellation and Executive therefore agree as follows:


1.    Employment. Constellation hereby employs Executive as its ________________
or in such other senior executive position with Constellation or its affiliates
as Constellation and Executive shall mutually agree upon. Executive hereby
accepts the employment specified herein, agrees to perform, in good faith, the
duties, consistent with his position, to abide by the terms and conditions
described in this Agreement and to devote his full working time and best efforts
to Constellation and its affiliates. These obligations shall not restrict
Executive from engaging in customary activities as a director or trustee of
other business or not-for-profit organizations so long as such activities, in
the reasonable opinion of Constellation or its Board of Directors, do not
materially interfere with the performance of Executive’s responsibilities under
this Agreement or create a real or apparent conflict of interests.


2.    Term. The term of this Agreement shall commence on the date set forth
above and shall expire on February [28/29], 20___, provided that on February
[28/29], 20___, and on each subsequent anniversary thereof, the term shall
automatically be extended by the parties for an additional one-year period,
until Constellation gives Executive notice, not less than 180 days prior to
February [28/29], 20___, or an anniversary thereof, of a decision not to extend
the Agreement for an additional one-year period.


3.    Compensation. During the term of Executive’s employment, Constellation
shall pay him a base salary at the rate of $____________ per annum or such
greater amount as the Human Resources Committee of the Board shall determine
(“Base Salary”). Such Base Salary shall be payable in accordance with
Constellation’s standard payroll practices for senior executives. Constellation
may pay Executive a bonus in such amount and at such time or times as the Human
Resources Committee of the Board shall determine.


4.    Reimbursement for Expenses/Benefits. Executive shall be expected to incur
various reasonable business expenses customarily incurred by persons holding
like positions, including but not limited to traveling, entertainment and
similar expenses incurred for the benefit of Constellation. Constellation shall
reimburse Executive for such expenses from time to time, at Executive’s request,
and Executive shall account to Constellation for such expenses. Executive shall
participate in such benefit plans that are generally made available to all
executives of Constellation.






- 1 -



--------------------------------------------------------------------------------





5.    Definitions.


“Board” or “Board of Directors” means the Board of Directors of Constellation
Brands, Inc.


“COBRA” means the continuation of health care rules of Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended.


“Code” means the Internal Revenue Code of 1986, as amended.


“For Cause Termination” means Constellation terminates Executive for (a) any
intentional, non-incidental misappropriation of funds or property of
Constellation by Executive; (b) unreasonable (and persistent) neglect or refusal
by Executive to perform his duties as provided in Section 1 hereof and which he
does not remedy within thirty days after receipt of written notice from
Constellation; (c) the material breach by Executive of any provision of Sections
8 or 10 which he does not remedy within thirty days after receipt of written
notice from Constellation; or (d) conviction of Executive of a felony.


“Good Reason Termination” means Executive terminates his employment under this
Agreement for “good reason” upon 30 days’ notice to Constellation given within
90 days following the occurrence of any of the following events without his
consent, each of which shall constitute a “good reason” for such termination;
provided that the following events shall not constitute “good reason” if the
event is remedied by Constellation within 30 days after receipt of notice given
by Executive to Constellation specifying the event:


(a)    Constellation acts to materially reduce Executive’s employment band or
materially reduce Executive’s duties and responsibilities;


(b)    Constellation materially reduces the amount of Executive’s Base Salary;
or


(c)    Constellation materially breaches this Agreement.


“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Department regulations and other authoritative
guidance issued thereunder.


“Termination Date” means the date of the Executive’s “separation from service”
(within the meaning of Section 409A) from Constellation.


6.    Consequence of Termination or Expiration of Agreement. If (i) Executive
voluntarily ceases employment with Constellation and its affiliates, quits or
terminates this Agreement for any reason other than a Good Reason Termination,
or (ii) Constellation terminates the employment of Executive in a For Cause
Termination, then Executive’s rights and Constellation’s obligations hereunder
shall forthwith terminate except that Executive shall be




- 2 -



--------------------------------------------------------------------------------





paid, as soon as administratively practicable after the Termination Date, all
earned but unpaid base salary, accrued paid time off and accrued but
unreimbursed expenses required to be reimbursed under this Agreement.


If Executive’s employment with Constellation and its affiliates terminates on
the date that this Agreement expires or if, during the term of this Agreement,
Executive’s employment with Constellation and its affiliates is terminated (i)
by Executive for a Good Reason Termination or (ii) by Constellation for any
reason other than a For Cause Termination, then Executive shall be entitled to
the following (which shall be in full and complete satisfaction of all of
Constellation’s obligations under this Agreement):


(a)    Constellation shall pay to Executive all earned but unpaid Base Salary,
accrued paid time off and accrued but unreimbursed expenses required to be
reimbursed under this Agreement; and


(b)    Constellation shall pay to Executive a cash amount equal to two (2) times
his Base Salary as in effect on the Termination Date plus two (2) times his
Previous Bonus (as defined below). For purposes of this Agreement, “Previous
Bonus” shall equal the average annual cash bonus paid to Executive over the
three most recently completed fiscal years, whether under Constellation’s Annual
Management Incentive Plan or as part of another annual cash bonus program; and


(c)    Commencing on the first business day of the month following the month in
which the Termination Date occurs and for the 23 months following such date,
Constellation shall pay Executive an amount equal to the monthly cost of
Executive’s medical and dental coverage as of the Termination Date taking into
account both Constellation’s and Executive’s cost for such coverage; provided
that the first payment shall not be made until the first business day occurring
on or after the forty-fifth (45th) day following the Termination Date and the
payment on that date shall include all payments that would otherwise have been
paid absent this forty-five (45) day delay; and


(d)    For the eighteen (18) month period commencing on the first business day
occurring on or after the forty-fifth (45th) day after the Termination Date,
Constellation shall provide Executive with reasonable outplacement services; and


(e)    Constellation shall provide Executive with the opportunity to purchase
continued health care coverage under Constellation’s plans as required by COBRA;
and


(f)    Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in respect of
compensation earned as a result of Executive’s employment with another employer
subsequent to the Executive’s termination with Constellation and its affiliates.






- 3 -



--------------------------------------------------------------------------------





7.    Timing of Payments
    
All payments under Section 6(a) shall be due and payable, as soon as
administratively practicable after the Termination Date. All payments under
Section 6(b) shall be due and payable in a single lump sum amount on the first
business day occurring on or after the forty-fifth (45th) day after the
Termination Date. Payments or benefits set forth in Sections 6(c)-(d) shall be
paid or provided at such times set forth therein. Notwithstanding any provision
in this Agreement to the contrary, no amounts or benefits under
Sections 6(b)-(d) shall be paid to Executive hereunder unless Executive signs
and executes a release substantially in the form attached hereto as Exhibit A
and such release becomes effective and nonrevocable within forty-five (45) days
after the Termination Date.


Notwithstanding any provision in this Agreement to the contrary, in the event
that Executive is a “specified employee” (within the meaning of Section 409A) on
the Termination Date and Constellation determines that delaying the payment of
amounts under this Agreement is necessary to comply with the requirements of
Section 409A, the payments under Sections 6(b) and 6(c) that would have
otherwise been paid within the six month period after the Termination Date shall
instead be paid on the first business day of the seventh month following the
Termination Date. The timing of all payments and benefits under this Agreement
shall be made consistent with the requirements of Section 409A to the extent a
payment or benefit is subject to such requirements.


8.    Restrictive Covenant.


(a)    Executive agrees that (i) during the period of his employment hereunder
and (ii) provided that Executive is entitled to the payment under Section 6(b)
or is terminated due to a For Cause Termination, for a period of two (2) years
after he ceases employment, he will not, without the written consent of
Constellation, seek or obtain a position with a Competitor (as defined below) in
which Executive will use or is likely to use any confidential information or
trade secrets of Constellation or any affiliate of Constellation, or in which
Executive has duties for such Competitor that involve Competitive Services (as
defined below) and that are the same or similar to those services actually
performed by Executive for Constellation or any affiliate of Constellation. The
parties agree that Executive may continue service on any boards of directors on
which he is serving while employed by Constellation or its affiliates. If
Executive’s employment is terminated by Executive for a Good Reason Termination
or by Constellation for any reason other than a For Cause Termination, then
Constellation will not unreasonably withhold such consent provided Constellation
receives information and assurances, satisfactory to Constellation, regarding
Executive’s new position.


(b)    Executive understands and agrees that the relationship between
Constellation and its affiliates and each of their respective employees
constitutes a valuable asset of Constellation and its affiliates and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that (i)
during the period of his employment hereunder and (ii) for a period of twelve
months (12) months after he ceases employment, Executive shall not directly or
indirectly, on his own behalf or on behalf of




- 4 -



--------------------------------------------------------------------------------





another person, solicit or induce any employee to terminate his or her
employment relationship with Constellation or any affiliate of Constellation or
to enter into employment with another person. The foregoing shall not apply to
employees who respond to solicitations of employment directed to the general
public or who seek employment at their own initiative.


(c)    For the purposes of this Section 8, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by Constellation or any affiliate of Constellation including, but not
limited to manufacturing, importing, exporting, distributing or selling wine,
beer, liquor or other alcoholic beverages in the United States, Canada, New
Zealand, Italy and/or Mexico. The parties acknowledge that Constellation or its
affiliates may from time to time during the term of this Agreement change or
increase the line of goods or services it provides and its geographic markets,
and Executive agrees that this Agreement shall be deemed to be amended from time
to time to include such different or additional goods, services, and geographic
markets to the definition of “Competitive Services” for purposes of this Section
8. “Competitor” means any individual or any entity or enterprise engaged, wholly
or in part, in Competitive Services.


(d)    Executive agrees that, due to his position of trust and confidence, the
restrictions contained in this Section 8 are reasonable, and the benefits
conferred on him in this Agreement, including his compensation, are adequate
consideration, and, since the nature of Constellation’s and its affiliates’
collective business is international in scope, the geographic restriction herein
is reasonable.


(e)    Executive acknowledges that a breach of this Section 8 will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, he acknowledges that the remedies of
injunction and specific performance shall be available in the event of such a
breach, and Constellation shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section 8 shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(f)    In the event of Executive’s breach of this Section 8, in addition to the
injunctive relief described above, Constellation’s remedy shall include (i) the
right to require Executive to account for and pay over to Constellation all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as the result of any transactions constituting a breach of
the restrictive covenants in this Section 8, and (ii) in the case of a breach
during the term of Executive’s employment hereunder, the termination of all
compensation otherwise payable to Executive under Sections 3 and 4 with respect
to the period of time after such breach, or (iii) in the case of a breach during
the period described in Section 8(a)(ii) or 8(b)(ii) above, the forfeiture to
Constellation of any payment made under Sections 6(b) herein.






- 5 -



--------------------------------------------------------------------------------





(g)     In the event that any provision of this Section 8 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 8 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.


9.    Limitation on Payments. Notwithstanding anything contained in this
Agreement or any other compensation plan to the contrary, if upon or following a
change in the “ownership or effective control” of Constellation or in the
“ownership of a substantial portion of the assets” of Constellation (each within
the meaning of Section 280G of the Code), the tax imposed by Section 4999 of the
Code (the “Excise Tax”) applies to any payments, benefits and/or amounts
received by the Executive pursuant to this Agreement or otherwise, including,
without limitation, any benefits received by the Executive as a result of any
automatic vesting, lapse of restrictions and/or accelerated target or
performance achievement provisions, or otherwise, applicable to outstanding
grants or awards to the Executive under any of Constellation’s incentive plans,
including without limitation, Constellation’s Long-Term Stock Incentive Plan
(collectively, the “Total Payments”), then the Total Payments shall be reduced
so that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the Excise Tax; provided that such reduction to the Total Payments
shall be made only if the total after-tax benefit to the Executive is greater
after giving effect to such reduction than if no such reduction had been made.
If such a reduction is required, Constellation shall reduce or eliminate the
Total Payments by eliminating or reducing the payment under Section 6(b) and
then, if necessary eliminating or reducing the payment under Section 6(c). In
the case of reductions under Section 6(c) the payments shall be reduced in
reverse order beginning with the payments which are to be paid the farthest in
time.


10.    Trade Secrets and Confidential Information. Executive agrees that unless
duly authorized in writing by Constellation, he will neither during his
employment by Constellation or its affiliates nor at any time thereafter divulge
or use in connection with any business activity other than that of Constellation
or its affiliates any trade secrets or confidential information first acquired
by him during and by virtue of his employment with Constellation or its
affiliates. Executive acknowledges that this Agreement does not prohibit
Executive from filing a charge with, communicating with, or participating in any
investigation or proceeding conducted by any federal, state, or local
governmental agency or entity, including the Equal Employment Opportunity
Commission and the Securities and Exchange Commission.


11.    Indemnification. Constellation and its successors and/or assigns will
indemnify, hold harmless, and defend Executive to the fullest extent permitted
by the law of the State of Delaware and the Certificate of Incorporation and
By-Laws of Constellation as in effect on the date of this Agreement with respect
to any claims that may be brought against Executive arising out of any action
taken or not taken by Executive in his capacity as an employee, officer or
director of Constellation. In addition, Constellation will advance to Executive
reasonable legal fees and expenses, as such fees and expenses are incurred by
Executive, to the fullest extent permitted by law, subject only to any
requirements as are imposed by law. Executive shall not unreasonably withhold
his consent to the settlement of any claim for monetary damages for




- 6 -



--------------------------------------------------------------------------------





which Executive is entitled to full indemnification hereunder. Executive shall
be covered, in respect of his activities as an officer or director of
Constellation, by any Directors and Officers liability policy or other similar
policies maintained or obtained by Constellation or any of its successors and/or
assigns to the fullest extent permitted by such policies. Notwithstanding
anything to the contrary contained in this Agreement, Executive’s rights under
this Section 11 shall survive the Termination Date and the expiration or
termination of this Agreement and shall continue without limit for so long as
Executive may be subject to any claims covered by this Section 11. No amendment
to the Certificate of Incorporation or By-Laws of Constellation after the date
of this Agreement will affect or impair Executive’s rights under this Section 11
even with respect to any action taken or not taken by Executive after the
effective date of any such amendment.


12.    Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and sent by registered mail to the parties.


13.    Transferability. The rights, benefits and obligations of Constellation
under this Agreement shall be transferable, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by or against, its
successors and assigns. Whenever the term “Constellation” is used in this
Agreement, such term shall mean and include Constellation Brands, Inc. and its
successors and assigns. The rights and benefits of Executive under this
Agreement shall not be transferable other than rights to property or
compensation that may pass on his death to his estate or beneficiaries through
his will or the laws of descent and distribution and the terms of any
Constellation compensation or benefit plan.


14.    Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Agreement which can be
given effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.


15.    Amendment; Waiver. This Agreement contains the entire agreement of the
parties with respect to the employment of Executive by Constellation and/or its
affiliates and upon execution of this Agreement supersedes any previous
agreement with Constellation and/or its affiliates. No amendment or modification
of this Agreement shall be valid unless evidenced by a written instrument
executed by the parties hereto. No waiver by either party of any breach by the
other party of any provision or conditions of this Agreement shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time.


16.    Tax Withholding. Constellation may withhold from any payments due to
Executive hereunder such amounts as Constellation may determine are required to
be withheld under applicable federal, state and local tax laws. To the extent
that there are no cash payments to withhold upon, Executive shall promptly remit
to Constellation cash payments that are sufficient to cover all applicable
withholdings.


17.    Section 409A. The parties intend that benefits under this Agreement are
to be either exempt from, or comply with, the requirements of Section 409A, and
this Agreement shall be interpreted and administered in accordance with the
intent that Executive not be subject to tax




- 7 -



--------------------------------------------------------------------------------





under Section 409A. If any provision of the Agreement would otherwise conflict
with or frustrate this intent, that provision will be interpreted and deemed
amended so as to avoid the conflict. Any reference in this Agreement to
“terminates employment”, “employment with Constellation and its affiliates
terminates”, or similar phrase shall mean an event that constitutes a
“separation from service” within the meaning of Section 409A. Constellation
shall not be responsible for any tax, penalty, interest or similar assessment
imposed on Executive as a consequence of Section 409A. Each payment hereunder
shall be treated as a separate payment for purposes of Section 409A.


18.    Governing Law. This Agreement shall be governed by and construed under
and in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.


[signature page follows]




- 8 -



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first set forth above.


 
CONSTELLATION BRANDS, INC.
 
 
 
 
 
 
 
By:
 
 
Name:
[Name]
 
Title:
[Title]





 
 
 
 
 
[Name]







- 9 -



--------------------------------------------------------------------------------






Exhibit A




FULL AND FINAL RELEASE OF CLAIMS




1.    In consideration of the payments provided for in Sections 6(b)-(d) of the
Executive Employment Agreement (hereinafter referred to as the “Employment
Agreement”) between CONSTELLATION BRANDS, INC. and ______________________
(hereinafter referred to as “Executive”), which is attached hereto and forms a
part of this Full and Final Release of Claims, on behalf of himself, his heirs,
administrators and assigns, Executive hereby releases and forever discharges
Constellation Brands, Inc., its subsidiaries and affiliates and each of its and
their respective officers, directors, employees, servants and agents, and their
successors and assigns, (hereinafter collectively referred to as “Constellation
Released Parties”) jointly and severally from any and all actions, causes of
action, contracts and covenants, whether express or implied, claims and demands
for damages, indemnity, costs, attorneys’ fees, interest, loss or injury of
every nature and kind whatsoever arising under any federal, state, or local law,
or the common law, which Executive may heretofore have had, may now have or may
hereinafter have in any way relating to any matter, including but not limited
to, any matter related to Executive’s employment by Constellation Released
Parties and the termination of that employment; provided, however, nothing in
this Full and Final Release of Claims shall release (i) Executive’s right to
receive the payments or benefits provided for in Sections 6(b)-(d) of the
Employment Agreement, (ii) Executive’s vested benefits under Constellation
Brands, Inc.’s pension plans or rights under any existing stock options held by
Executive, or (iii) any right to indemnification or advancement of expenses
pursuant to Section 11 of the Employment Agreement or the Certificate of
Incorporation or By-laws of Constellation Brands, Inc. (the items in the
foregoing clauses (i) through (iii) are hereinafter referred to as the
“Preserved Rights”).


a.    This Full and Final Release of Claims covers, without limitation, any
claims of discrimination, unlawful retaliation or harassment, or denial of
rights, on the basis of any protected status, characteristic or activity,
including, but not limited to, sex, disability, handicap, race, color, religion,
creed, national origin, ancestry, citizenship, ethnic characteristics, sexual
orientation, marital status, military status, or age (including, without
limitation, any right or claim arising under the Age Discrimination in
Employment Act), need for a leave of absence, or complaint about discrimination,
harassment, or other matter, arising under any state, federal, or local law
(whether statutory or common law), regulation or ordinance which may be
applicable to his employment by Constellation Released Parties. This Full and
Final Release of Claims also covers, without limitation, any claims of wrongful
termination, breach of express or implied contract, breach of implied covenant
of good faith and fair dealing, violation of public policy, intentional or
negligent infliction of emotional distress, defamation, invasion of privacy,
fraud or negligent misrepresentation, intentional or negligent interference with
contractual relations, and any other common law tort. Except to the extent that
they constitute Preserved Rights, this Full and Final Release of Claims also
covers any claims for severance pay, bonus, life insurance, health and medical
insurance, disability benefits, or any other fringe benefit, and claims related
to any other transaction,


A-1

--------------------------------------------------------------------------------





occurrence, act, or omission or any loss, damage or injury whatsoever, known or
unknown, resulting from any act or omission by or on the part of Constellation
Released Parties, or any of them, committed or omitted prior to the date of this
Full and Final Release of Claims.


b.    Executive understands and agrees that the giving of the aforementioned
consideration is deemed to be no admission of liability on the part of the
Constellation Released Parties.


c.    In the event that Executive should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against the
Constellation Released Parties for or by reason of any cause, matter or thing
other than a Preserved Right, this document may be raised as a complete bar to
any such claim, demand or action.


2.     By signing this Full and Final Release of Claims, Executive acknowledges
that:


a.    He has been afforded a reasonable and sufficient period of time to review,
and deliberate thereon, and has been specifically urged by Constellation
Released Parties to consult with legal counsel or a representative of his choice
before signing this Full and Final Release of Claims and that he has had a fair
opportunity to do so; and


b.    He has carefully read and understands the terms of this Full and Final
Release of Claims; and


c.    He has signed this Full and Final Release of Claims freely and voluntarily
and without duress or coercion and with full knowledge of its significance and
consequences, and of the rights and claims relinquished, surrendered, released
and discharged hereunder; and


d.    He acknowledges he is not entitled to the consideration described above in
the absence of signing this Full and Final Release of Claims; and


e.    The consideration which he is receiving in exchange for his release of
claims is of value to him; and


f.    The only consideration for signing this Full and Final Release of Claims
are the terms stated herein, and no other promise, agreement or representation
of any kind has been made to him by any person or entity whatsoever to cause him
to sign this Full and Final Release of Claims; and


g.    He was offered a minimum period of at least twenty-one (21) days after his
receipt of this Full and Final Release of Claims to review and consider it and
for deliberation thereon, and, to the extent he has elected to sign it prior to
the expiration of the twenty-one (21) day period, he does so voluntarily on his
own initiative without any inducement or encouragement on the part of the
Constellation Released Parties to do so.


A-2

--------------------------------------------------------------------------------







h.    He understands that this Full and Final Release of Claims may be revoked
in writing by him at any time during the period of seven (7) calendar days
following the date of his execution of this Full and Final Release of Claims by
delivering such written revocation to _________, at his office located at
______________, New York _____. If such seven‑day revocation period expires
without his exercising his revocation right, the obligations of this Full and
Final Release of Claims will then become fully effective as more fully set forth
herein.


IN WITNESS WHEREOF, Executive has hereunto executed this Full and Final Release
of Claims by affixing his hand this ____ day of ____________________, 20__ in
the presence of the witness whose signature is subscribed below.


 
 
 
[Name]





Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public








IN WITNESS WHEREOF, _________________ has hereunto executed this Full and Final
Release of Claims on behalf of Constellation Brands, Inc., its subsidiaries,
affiliates, by affixing [his/her] hand this ____ day of ____________________,
20__ in the presence of the witness whose signature is subscribed below.


 
 
 
[Name]
 
[Title]





Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public




A-3